Dismiss and Opinion Filed August 24, 2022




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00506-CR

                       SHELYE GRANADOS, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. F20-14095-H

                        MEMORANDUM OPINION
                   Before Justices Myers, Carlyle, and Goldstein
                            Opinion by Justice Carlyle
      Shelye Granados filed a notice of appeal, seeking to challenge her conviction

for aggravated sexual assault of a child younger than fourteen years of age. Appellant

was indicted for continuous sexual abuse of a child younger than fourteen years of

age, a first-degree felony offense punishable by imprisonment for life or a term

twenty-five to ninety-nine years in prison, without the possibility of parole.

However, she and the State entered into a written plea agreement in which she agreed

to plead guilty and waive her right to appeal in exchange for the State dropping the

charge to aggravated sexual assault of a child younger than fourteen years of age,
also a first-degree felony offense but punishable by imprisonment for life or a term

of not more than 99 years or less than 5 years with the possibility of parole. The plea

agreement bears the signatures of appellant, appellant’s counsel, the prosecutor, and

the trial court. The trial court granted the State’s motion to reduce the charged

offense, found appellant guilty, and assessed punishment at eighteen years in prison.

The trial court certified appellant had no right to appeal because this is a plea bargain

case.

        After the clerk’s and reporter’s records were filed, we notified the parties we

had concerns regarding our jurisdiction and requested letter briefs. Both appellant

and the State responded. After considering those briefs and the appellate record, we

dismiss this appeal for want of jurisdiction.

        Two basic kinds of plea bargains affect punishment: (1) sentence bargaining

and (2) charge bargaining. Shankle v. State, 119 S.W.3d 808, 813 (Tex. Crim. App.

2003). Sentence bargaining may be for binding or nonbinding recommendations to

the court on sentences, including a recommended cap on a sentence or the State’s

agreement to drop an enhancement paragraph thereby reducing the punishment

range. See id. Charge bargaining involves questions of whether the defendant will

plead guilty to the offense that has been alleged or to a lesser or related offense and

whether the prosecutor will dismiss or refrain from bringing other charges. Id. Both

sentence bargaining and charge bargaining affect punishment and constitute plea

bargain agreements under appellate rule 25.2. See id.; TEX. R. APP. P. 25.2(a)(2).

                                          –2–
      In this case, appellant pleaded guilty in exchange for the State’s agreement to

reduce the charged offense to the lesser-included offense of aggravated sexual

assault of a child. The charge reduction had the effect of reducing the minimum

statutory sentence from twenty-five to five years’ confinement, and further made

appellant eligible for probation or parole. Appellant was sentenced to eighteen years’

confinement, below the minimum sentence appellant originally faced.

      Under rule 25.2, appellant may appeal only (1) those matters raised by written

motion filed and ruled on before trial, (2) after getting the trial court’s permission to

appeal, and (3) where the specific appeal is expressly authorized by statute. See TEX.

R. APP. P. 25.2(a)(2); Kennedy v. State, 297 S.W.3d 338, 340–41 (Tex. Crim. App.

2009). Other than a motion to substitute counsel, the clerk’s record filed in this

appeal contains no written motions filed by appellant and ruled on before trial.

Appellant did not receive the trial court’s permission to appeal, and there is no

specific statutory authorization that would authorize an appeal in this case. Under

these circumstances, we must dismiss the appeal without further action. See TEX. R.

APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

      We dismiss this appeal.

                                             /Cory L. Carlyle//
                                             CORY L. CARLYLE
220506f.u05                                  JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)



                                          –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

SHELYE GRANADOS, Appellant                   On Appeal from the Criminal District
                                             Court No. 1, Dallas County, Texas
No. 05-22-00506-CR          V.               Trial Court Cause No. F20-14095-H.
                                             Opinion delivered by Justice Carlyle.
THE STATE OF TEXAS, Appellee                 Justices Myers and Goldstein
                                             participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for lack
of jurisdiction.


Judgment entered this 24th day of August, 2022.




                                       –4–